ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeal of --                                )
                                            )
Chenega Integrated Mission Support, LLC )          ASBCA No. 61231
                                            )
Under Contract No. FA9401-13-0001           )

APPEARANCE FOR THE APPELLANT:                      Mark G. Jackson, Esq.
                                                    Jackson Rosenfield LLP
                                                    Seattle, WA

APPEARANCES FOR THE GOVERNMENT:                    Jeffrey P. Hildebrant, Esq.
                                                    Air Force Deputy Chief Trial Attorney
                                                   Colby L. Sullins, Esq.
                                                   Jason R. Smith, Esq.
                                                    Trial Attorneys

                               ORDER OF DISMISSAL

      The Board docketed this appeal on 26 June 2017. By letter dated
16 October 2017, prior to filing its complaint, appellant moved to withdraw the appeal
without prejudice. The government does not object. Accordingly, this appeal is
dismissed from the Board's docket without prejudice. See TTF, L.L.C., ASBCA
No. 58494, 13 BCA ~ 35,343 at 173,464.

      Dated: 18 October 2017




                                                 i\dministrative Judge
                                                 Chairman
                                                 Armed Services Board
                                                 of Contract Appeals

       I certify that the foregoing is a true copy of the Opinion and Decision of the
Armed Services Board of Contract Appeals in ASBCA No. 61231, Appeal ofChenega
Integrated Mission Support, LLC, rendered in conformance with the Board's Charter.

      Dated:


                                                 JEFFREY D. GARDIN
                                                 Recorder, Armed Services
                                                 Board of Contract Appeals